This is an appeal from a judgment of the Supreme Court dismissing the writ of certiorari previously allowed to the prosecutor reviewing an ordinance of the city of Plainfield that reduced the salaries of the firemen of that city.
The judgment appealed from will be affirmed, for the reasons stated in the opinion filed in the court below by Mr. Justice Lloyd, and reported in 109 N.J.L. 282. We observe that the opinion in two instances inadvertently mentions the "Walsh act" where the reference is clearly to the Home Rule act (Pamph. L.
1917, ch. 152), the first of the references being to article 13 of the last mentioned statute.
For affirmance — THE CHIEF JUSTICE, CASE, BODINE, DONGES, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 10.
For reversal — None. *Page 378